Exhibit 10.1 e.


RESTRICTED STOCK AGREEMENT
UNDER THE
CENTURYLINK 2018 EQUITY INCENTIVE PLAN
(Performance-Based Portion of 2018 Promotion Grant to CEO)


This RESTRICTED STOCK AGREEMENT (this “Agreement”) is entered into as of MAY 24,
2018 by and between CenturyLink, Inc. (“CenturyLink”) and JEFFREY K. STOREY
(“Award Recipient”).
WHEREAS, CenturyLink maintains the CenturyLink 2018 Equity Incentive Plan (the
“Plan”), under which the Human Resources and Compensation Committee, or a
duly-authorized subcommittee thereof, (the “Committee”) of the Board of
Directors of CenturyLink (the “Board”) may, among other things, directly or
indirectly grant restricted shares of CenturyLink’s common stock, $1.00 par
value per share (the “Common Stock”), to key employees, directors and other
service providers of CenturyLink or its subsidiaries (collectively, the
“Company”), subject to such terms, conditions, or restrictions as it may deem
appropriate; and
WHEREAS, pursuant to the Plan and an amended and restated offer letter entered
into between CenturyLink and the Award Recipient on May 23, 2018 (the “Offer
Letter”), the Committee has awarded to the Award Recipient performance-based
restricted shares of Common Stock on the terms and conditions specified below.
NOW, THEREFORE, the parties agree as follows:
1. AWARD OF SHARES
1.1    Upon the terms and conditions of the Plan and this Agreement, CenturyLink
as of the date of this Agreement (the “Grant Date”) hereby awards to the Award
Recipient 235,306 restricted shares of Common Stock (the “Restricted Stock”)
that vest, subject to Sections 2, 3, and 4 hereof, as described in this Section
1. The Restricted Stock and the conditional right to earn RSUs as provided in
Section 1.3 is referred to in this Agreement as the “Award.”
1.2    Assuming continuous employment through May 24, 2021 (the “Vesting Date”),
except as provided in Section 2, the number of shares of Restricted Stock earned
will be determined as follows:
(a)    The Award Recipient may earn between 0-100% of the number of Restricted
Stock specified in Section 1.1, depending on the Company’s achievement of a
cumulative adjusted EBITDA target (calculated as provided in Sections 1.2(c) and
(d) below, the “Cumulative Adjusted EBITDA Target”) for the three-year period
from January 1, 2018 to December 31, 2020 (the “Performance Period”), according
to the following schedule:


{N3599565.2}

--------------------------------------------------------------------------------





Performance Level
CenturyLink’s Performance as a % of Cumulative Adjusted EBITDA Target
Restricted Stock Payout as % of Target Award
Target
100%
100%
Threshold
98% of Target
50%
Below Threshold
< 98% of Target
0%



(b)    The number of shares vesting will be pro-rated if performance ranks
between threshold and target. At performance below threshold, all shares of
Restricted Stock will be forfeited.
(c)    The Cumulative Adjusted EBITDA Target will be the sum of specific annual
adjusted EBITDA targets (the “Annual Targets”) as approved by the Committee for
each of the three years in the Performance Period. [REMAINDER OF PARAGRAPH
OMITTED.]
(d)    For purposes of this Agreement, “adjusted EBITDA” will be equal to
consolidated earnings before interest, taxes, and depreciation and amortization,
applying the same adjustments that were approved in setting the targets (which
include the exclusion of integration and transaction costs, inclusion of synergy
savings, exclusion of stock based compensation, adjustments to reflect a 100%
bonus accrual for the given quarter, and adjustments to exclude one-time or
non-recurring charges or credits), in each case defined in the same manner as
the Company reported such amounts in its earnings release for the year ended
December 31, 2017.
(e)    Prior to the Vesting Date, the Committee shall (i) ascertain
CenturyLink’s performance in the manner described in Section 1.2(a) and (ii)
certify in writing, by resolution or otherwise, the number of shares, if any,
that shall vest.
1.3    Provided that the Company’s cumulative adjusted EBITDA for the
Performance Period meets or exceeds the Cumulative Adjusted EBITDA Target as
provided in Section 1.2 such that all shares of Restricted Stock will vest (the
“EBITDA Condition”) and, except as provided in Section 2, assuming continuous
employment through the Vesting Date, the Award Recipient may earn an additional
award of up to a maximum of 100% of the Restricted Stock granted in Section 1.1
as provided in this Section 1.3 (the restricted stock units or “RSUs”), for a
maximum possible total award under this Agreement of 200% of the number of
Restricted Stock granted in Section 1.1. Each RSU represents the right to
receive a maximum of one share of Common Stock (or, to the extent required by
Section 1.3(e), the cash value of one share of Common Stock) and will entitle
the holder to dividend equivalent rights under the terms of Section 5.7 of the
Plan, which will vest and pay out or be forfeited in proportion and in tandem
with the related RSU.
(a)    The number of RSUs earned, if any, will depend upon the Company’s total
shareholder return ranked in terms of a percentile in relation to the total
shareholder return (“TSR”) of companies comprising the Peer Group (as defined in
Section 1.3(c)) for the Performance Period (“Relative TSR”), calculated as
provided in Section 1.3(d) below,


{N3599565.2}    2

--------------------------------------------------------------------------------





determined as follows:
Performance Level
CenturyLink’s Percentile Rank
% of RSUs Vesting
(provided EBITDA Condition is met)
Total Award (Restricted Stock + RSUs) Earned
as a % of
Restricted Stock
(provided EBITDA Condition is met)
Maximum
≥75th Percentile
100%
200%
Stretch
63rd Percentile
52%
152%
Slightly Above Target
51st percentile
4%
104%
Target
50th percentile
0%
100%



(b)    The number of RSUs earned and vesting will be linearly interpolated if
performance ranks between any two performance levels. At or below target
performance, no RSUs will be earned, although the Award Recipient will still be
entitled to any shares of Restricted Stock earned under Section 1.2.
Notwithstanding anything in this Agreement to the contrary, if the EBITDA
Condition is not met, all RSUs will be forfeited regardless of the Company’s
Relative TSR.
(c)    For purposes of this Agreement, the “Peer Group” consists of the
following 16 companies: Frontier Communications Corporation; Cisco Systems,
Inc.; Verizon Communications Inc.; Telephone and Data Systems, Inc.; AT&T Inc.;
Windstream Holdings, Inc.; DISH Network Corporation; Comcast Corporation; Zayo
Group Holdings, Inc.; EchoStar Corporation; Mitel Networks Corporation; United
States Cellular Corporation; Viasat, Inc.; Liberty Global plc; TELUS
Corporation; and Motorola Solutions, Inc. Any companies in the Peer Group that
are acquired during the Performance Period will be excluded from the Relative
TSR calculation. Any companies in the Peer Group that file for bankruptcy during
the Performance Period will remain in the Peer Group and assumed to have a
Relative TSR of -100%.
(d)    For purposes of this Agreement, “Total Shareholder Return” or “TSR” for
CenturyLink and each company in the Peer Group means stock price appreciation
from the beginning to the end of the Performance Period, including dividends and
distributions earned during the Performance Period, using the following formula:
TSR = Ending Stock Price - Beginning Stock Price + dividends and distributions
earned
where the “Ending Stock Price” is equal to the average closing price of the
relevant stock during the 20 consecutive trading days immediately prior to the
last day in the Performance Period, and the “Beginning Stock Price” is equal to
the average closing price of the relevant stock during the 20 consecutive
trading days immediately prior to the first day of the Performance Period.


{N3599565.2}    3

--------------------------------------------------------------------------------





(e)    If the total number of shares of Common Stock earned by the Award
Recipient under all Incentives granted to him during 2018 pursuant to the Offer
Letter, (including the shares of Restricted Stock granted in Section 1.1 and any
shares of Common Stock that would be issuable under any RSUs earned as provided
in this Section 1.3), would exceed the numerical limit on shares of Common Stock
that may be covered by Incentives granted under the Plan to an individual in a
single calendar year as provided in Plan (the “Share Limit”), then any RSUs
earned under this Section 1.3 that, if issued as shares of Common Stock, would
exceed the Share Limit, will instead be settled in cash rather than shares of
Common Stock.
(f)    Prior to any the Vesting Date, the Committee shall (i) ascertain
CenturyLink’s performance in the manner described in this Section 1.3 and (ii)
certify in writing, by resolution or otherwise, the number of RSUs, if any, that
shall vest. Any RSUs that vest as provided in this Section 1.3 will be paid to
the Award Recipient (whether in shares of Common Stock or, to the extent
required by Section 1.3(e), in cash) within 30 days of the Vesting Date.
2. AWARD RESTRICTIONS ON
RESTRICTED STOCK
2.1    In addition to the conditions and restrictions provided in the Plan,
neither the Award nor the right to vote the Restricted Stock, to receive accrued
dividends or dividend equivalents on the Award, or to enjoy any other rights or
interests thereunder or hereunder may be sold, assigned, donated, transferred,
exchanged, pledged, hypothecated, or otherwise encumbered prior to vesting,
whether voluntarily or involuntarily. All dividends and other distributions
relating to the Restricted Stock and all dividend equivalents on the RSUs will
accrue when declared and be paid to the Award Recipient only upon the vesting of
the related Restricted Stock or RSU. Except as otherwise provided in this
Section 2.1, the Award Recipient shall be entitled to all rights of a
shareholder of CenturyLink with respect to the Restricted Stock, including the
right to vote the shares; provided, however, the Award Recipient shall have no
rights, including but not limited to, voting rights, in any shares of Common
Stock underlying the RSUs unless and until any such shares are issued to the
Award Recipient, or as otherwise provided in this Agreement.
2.2    If the Award has not already vested or been forfeited under the terms of
this Agreement or the Plan, all of the shares of Restricted Stock shall vest and
all restrictions set forth in Section 2.1 shall lapse on the date on which the
employment of the Award Recipient terminates as a result of death, with
performance deemed to have been achieved at target performance levels, and the
RSUs automatically forfeited for no value as of the date of termination.
2.3    If the Award has not already vested or been forfeited under the terms of
this Agreement or the Plan, and the Award Recipient’s employment terminates
because of a “Qualifying Separation” (as defined in the Offer Letter) other than
death, then, provided the Release Condition has been satisfied, the Award shall
remain outstanding, subject to the terms and conditions of Section 1, including
the performance conditions, payout timing, and the


{N3599565.2}    4

--------------------------------------------------------------------------------





conditional right to earn RSUs. If the Release Condition is not satisfied, then
all unvested Restricted Stock and any contingent rights to RSUs shall
automatically terminate and be forfeited as of the 60th day following
termination of employment.
2.4    Notwithstanding Section 2.3, if the Award has not already vested or been
forfeited under the terms of this Agreement or the Plan, and within 24 months
following a Change of Control of CenturyLink (as defined in the Plan), the Award
Recipient’s employment is terminated by the Company or its Affiliates without
Cause (as defined in the Offer Letter) or by the Award Recipient for Good Reason
(as defined in the Offer Letter), then the Award Recipient shall retain the
rights to the Award, provided that the vesting of such Award shall nonetheless
remain subject to the terms and conditions of Section 1, including the
eligibility to earn additional RSUs in the event that the EBITDA Performance
Condition is met, except that, unless otherwise provided by the Committee, (a)
the Company’s cumulative adjusted EBITDA as calculated under Section 1.2 shall
be calculated from January 1, 2018 to the date of the occurrence of the Change
of Control (the “Revised Period”), (b) provided that the EBITDA Performance
Condition was met for the Revised Period, TSR for purposes of Section 1.3 will
be calculated based on the Revised Period, and (c) all restrictions set forth in
Section 2.1 with respect to any vested shares of Restricted Stock will lapse and
any cash or shares of Common Stock earned pursuant to the RSUs shall be made as
soon as reasonably practicable following such termination of the Award Recipient
but not later the 60th day following the Award Recipient’s termination of
employment, provided the Release Condition (as defined in Section 2.5) has been
satisfied. If the Release Condition is not satisfied, then all unvested
Restricted Stock and any contingent rights to RSUs shall automatically terminate
and be forfeited as of the 60th day following termination of employment. For
purposes of this Section 2.4, “Affiliate” (or variants thereof) shall mean a
person that controls, or is controlled by or is under common control with,
another specified person, either directly or indirectly.
2.5    For purposes of Section 2.3 and 2.4, “Release Condition” shall mean the
Award Recipient’s execution, delivery to the Company and non-revocation of a
mutual liability release agreement in the form and substance determined by the
Company (and the expiration of any revocation period contained in such release
agreement) within 60 days following the Award Recipient’s termination of
employment.
3. TERMINATION OF EMPLOYMENT
Notwithstanding anything in this Agreement to the contrary, the Award shall
automatically terminate and be forfeited if the employment of the Award
Recipient terminates for any reason, unless and to the extent otherwise provided
in Section 2.
4. FORFEITURE OF AWARD
4.1    If, at any time during the Award Recipient’s employment by the Company or
within 18 months after termination of employment, the Award Recipient engages in
any activity in competition with any activity of the Company, or inimical,
contrary or harmful to the interests of the Company, including but not limited
to: (3) conduct relating to the Award Recipient’s employment for which either
criminal or civil penalties against the Award Recipient may be sought; (3)
conduct or activity that results in termination of the Award Recipient’s
employment


{N3599565.2}    5

--------------------------------------------------------------------------------





for cause; (3) violation of the Company’s policies, including, without
limitation, the Company’s insider trading, ethics and corporate compliance
policies and programs; (3) participating in the public reporting of any
financial or operating result that was impacted by the participant’s knowing or
intentional fraudulent or illegal conduct; (3) accepting employment with,
acquiring a 5% or more equity or participation interest in, serving as a
consultant, advisor, director or agent of, directly or indirectly soliciting or
recruiting any employee of the Company who was employed at any time during the
Award Recipient’s tenure with the Company, or otherwise assisting in any other
capacity or manner any company or enterprise that is directly or indirectly in
competition with or acting against the interests of the Company or any of its
lines of business (a “competitor”), except for (i) any isolated, sporadic
accommodation or assistance provided to a competitor, at its request, by the
Award Recipient during the Award Recipient’s tenure with the Company, but only
if provided in the good faith and reasonable belief that such action would
benefit the Company by promoting good business relations with the competitor and
would not harm the Company’s interests in any substantial manner or (ii) any
other service or assistance that is provided at the request or with the written
permission of the Company; (3) disclosing or misusing any confidential
information or material concerning the Company, except for any disclosures
provided in good faith to regulators in response to inquiries or investigations
or otherwise made in good faith to any regulator or law enforcement authority;
(3) engaging in, promoting, assisting or otherwise participating in a hostile
takeover attempt of the Company or any other transaction or proxy contest that
could reasonably be expected to result in a Change of Control not approved by
the Board; or (3) making any statement or disclosing any information to any
customers, suppliers, lessors, lessees, licensors, licensees, employees, or
others with whom the Company engages in business that is defamatory or
derogatory with respect to the business, operations, technology, management, or
other employees of the Company, or taking any other action that could reasonably
be expected to injure the Company in its business relationships with any of the
foregoing parties or result in any other detrimental effect on the Company,
except for any statements or disclosures provided in good faith to regulators in
response to inquiries or investigations or otherwise made in good faith to any
regulator or law enforcement authority, then the Award shall automatically
terminate and the Restricted Stock and contingent rights to any RSUs shall be
forfeited effective on the date on which the Award Recipient engages in such
activity and (1) all shares of Common Stock acquired by the Award Recipient
pursuant to this Agreement (or other securities into which such shares have been
converted or exchanged) shall be returned to the Company or, if no longer held
by the Award Recipient, the Award Recipient shall pay to the Company, without
interest, all cash, securities or other assets received by the Award Recipient
upon the sale or transfer of such stock or securities, and (2) all unvested
shares of Restricted Stock and any contingent rights to RSUs shall be forfeited.
Notwithstanding the foregoing, and in accordance with 18 U.S.C. § 1833, neither
this Agreement nor any CenturyLink policy prohibits you (x) from disclosing
confidential information (1) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and (2)
solely for the purpose of reporting or investigating a suspected violation of
law; or (y) from disclosing confidential information in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Disclosures to attorneys, made under seal, or pursuant to court order are
also protected in certain circumstances under 18 U.S.C. § 1833.
4.2    If the Award Recipient owes any amount to the Company under Section 4.1


{N3599565.2}    6

--------------------------------------------------------------------------------





above, the Award Recipient acknowledges that the Company may, to the fullest
extent permitted by applicable law, deduct such amount from any amounts the
Company owes the Award Recipient from time to time for any reason (including
without limitation amounts owed to the Award Recipient as salary, wages,
reimbursements or other compensation, fringe benefits, retirement benefits or
vacation pay). Whether or not the Company elects to make any such set-off in
whole or in part, if the Company does not recover by means of set-off the full
amount the Award Recipient owes it, the Award Recipient hereby agrees to pay
immediately the unpaid balance to the Company.
4.3    The Award Recipient may be released from the Award Recipient’s
obligations under Sections 4.1 and 4.2 above only if the Committee or its
delegee determines in its sole discretion that such action is in the best
interests of the Company.
5. STOCK CERTIFICATES
No stock certificates evidencing the Restricted Stock shall be issued by
CenturyLink until the lapse of restrictions under the terms of this Agreement.
Instead, ownership of the Restricted Stock shall be evidenced by a book entry
with the applicable restrictions reflected. Upon the lapse of restrictions on
shares of Restricted Stock and as soon as practicable after the vesting of any
RSUs under this Agreement (but not later than 30 days from such date),
CenturyLink shall issue in the name of the Award Recipient or his or her nominee
the vested shares of Common Stock (either through book entry issuances or
delivery of a stock certificate), subject to the other terms and conditions of
this Agreement, including those governing any withholdings of shares under
Section 6 below. Upon receipt of any such vested shares, the Award Recipient is
free to hold or dispose of such shares, subject to (3) applicable securities
laws, (3) CenturyLink’s policy statement on insider trading, and (3) any of
CenturyLink’s stock ownership guidelines then in effect that are applicable to
the Award Recipient.
6. WITHHOLDING TAXES
Notwithstanding any Plan provision to the contrary, unless the Award Recipient
has previously provided the Company with payment of all applicable withholding
taxes, at the time that all or any portion of the Award vests, CenturyLink shall
withhold from the shares the Award Recipient otherwise would receive under this
Agreement the number of whole shares of Common Stock, rounding up if necessary,
having a value equal to the maximum statutory amount required to be withheld
under federal, state and local law.
7. ADDITIONAL CONDITIONS
Anything in this Agreement to the contrary notwithstanding, if, at any time
prior to the vesting of the Award in accordance with Section 1 or 2 of this
Agreement, CenturyLink further determines, in its sole discretion, that the
listing, registration or qualification (or any updating of any such document) of
the shares of Common Stock issuable pursuant this Award is necessary on any
securities exchange or under any federal or state securities or blue sky law, or
that the consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the issuance of shares of
Common Stock pursuant to this Award, or the


{N3599565.2}    7

--------------------------------------------------------------------------------





removal of any restrictions imposed on such shares, such shares of Common Stock
shall not be issued, in whole or in part, or the restrictions thereon removed,
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to CenturyLink.
CenturyLink agrees to use commercially reasonable efforts to issue all shares of
Common Stock issuable hereunder on the terms provided herein.
8. NO CONTRACT OF EMPLOYMENT INTENDED
Nothing in this Agreement shall confer upon the Award Recipient any right to
continue in the employment of the Company, or to interfere in any way with the
right of the Company to terminate the Award Recipient’s employment relationship
with the Company at any time.
9. BINDING EFFECT
Upon being duly executed and delivered by CenturyLink and the Award Recipient,
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, legal
representatives and successors. Without limiting the generality of the
foregoing, whenever the term “Award Recipient” is used in any provision of this
Agreement under circumstances where the provision appropriately applies to the
heirs, executors, administrators or legal representatives to whom this award may
be transferred by will or by the laws of descent and distribution, the term
“Award Recipient” shall be deemed to include such person or persons.
10. EFFECT OF PLAN TERMS AND COMMITTEE ACTIONS
10.1    Capitalized terms used but not defined in this Agreement shall have the
respective meanings ascribed to them in the Plan.
10.2    This Agreement, the rights of the Award Recipient hereunder and the
Award granted hereby are subject to (i) all of the terms, conditions,
restrictions and other provisions of the Plan, as it may be amended from time to
time, as fully as if all such provisions were set forth in their entirety in
this Agreement and (ii) such rules and regulations as the Committee may adopt
for administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate for the administration of the Plan and this Agreement, all of which
shall be binding upon the Award Recipient. If any provision of this Agreement
conflicts with a provision of the Plan, the Plan provision shall control.
10.3    The Plan is discretionary and may be amended, cancelled or terminated by
the Company at any time, in its discretion. The grant of the Award in this
Agreement does not create any contractual rights other than as set forth in this
Agreement, and does not create a right to receive any other Incentives in the
future. Future Incentives, if any, will be at the sole discretion of the
Company.
10.4    The Award Recipient acknowledges receipt from CenturyLink of a copy of
the Plan and a prospectus summarizing the Plan and further acknowledges that the
Award Recipient


{N3599565.2}    8

--------------------------------------------------------------------------------





was advised to review such materials prior to entering into this Agreement. The
Award Recipient waives the right to claim that the provisions of the Plan are
not binding upon the Award Recipient and the Award Recipient’s heirs, executors,
administrators, legal representatives and successors.
11.    
ATTORNEYS’ FEES AND EXPENSES
Should any party hereto retain counsel for the purpose of enforcing, or
preventing the breach of, any provision of this Agreement, including, but not
limited to, the institution of any action or proceeding in court to enforce any
provision of this Agreement, to enjoin a breach of any provision of this
Agreement, to obtain specific performance of any provision of this Agreement, to
obtain monetary or liquidated damages for failure to perform any provision of
this Agreement, or for a declaration of such parties’ rights or obligations
under this Agreement, or for any other judicial remedy, then the prevailing
party shall be entitled to be reimbursed by the losing party for all costs and
expenses incurred thereby, including, but not limited to, attorneys’ fees
(including costs of appeal).
12. GOVERNING LAW
This Agreement shall be governed by and construed in accordance with the laws of
the State of Colorado. The Award Recipient and CenturyLink shall submit to the
exclusive jurisdiction of, and venue in, the courts in Colorado in any dispute
relating to this Agreement.
13. SEVERABILITY
If any term or provision of this Agreement, or the application thereof to any
person or circumstance, shall at any time or to any extent be invalid, illegal
or unenforceable in any respect as written, the Award Recipient and CenturyLink
intend for any court construing this Agreement to modify or limit such provision
so as to render it valid and enforceable to the fullest extent allowed by law.
Any such provision that is not susceptible of such reformation shall be ignored
so as to not affect any other term or provision of this Agreement, and the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid,
illegal or unenforceable, shall not be affected thereby and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.
14. OTHER PROVISIONS
14.1    It is intended that the payments and benefits provided under this
Agreement will comply with the requirements of Section 409A of the Code and the
regulations promulgated thereunder (“Section 409A”) or an exemption therefrom.
The Agreement shall be interpreted, construed, administered, and governed in a
manner consistent with such intent. Notwithstanding anything herein to the
contrary, (i) if the Award Recipient is a “specified employee” (as defined in
Section 409A), shares of Common Stock deliverable or amounts otherwise payable
hereunder as a result of the Award Recipient’s termination of employment or
service shall be delayed for


{N3599565.2}    9

--------------------------------------------------------------------------------





such period of time as may be necessary to meet the requirements of Section
409A(a)(2)(B)(i) of the Code and (ii) each delivery of shares of Common Stock or
payment in a series of deliveries or payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A. While each Incentive is intended
to be structured in a manner to avoid the implication of any penalty taxes under
Section 409A, in no event whatsoever shall the Company be liable for any
additional tax, interest, or penalties that may be imposed on the Award
Recipient as a result of Section 409A or any damages for failing to comply with
Section 409A (other than for withholding obligations or other obligations
applicable to employers, if any, under Section 409A). To the extent that any
Incentive constitutes “nonqualified deferred compensation” for purposes of
Section 409A, any settlement of the Incentive otherwise scheduled to occur prior
to the sixtieth (60th) day following the Award Recipient’s termination of
employment hereunder, but for the Release Condition, shall not be made until the
sixtieth (60th) day.
14.2    The Plan and this Agreement contain the entire agreement between the
parties with respect to the subject matter contained herein. This Agreement may
not, without the Award Recipient’s consent, be amended or modified so as to
materially adversely affect the Award Recipient’s rights under this Agreement,
except (i) as provided in the Plan, as it may be amended from time to time in
the manner provided therein, or (ii) by a written document signed by each of the
parties hereto. Any oral or written agreements, representations, warranties,
written inducements, or other communications with respect to the subject matter
contained herein made prior to the execution of the Agreement shall be void and
ineffective for all purposes.
14.3    Among other things, the Offer Letter contemplated the issuance of a
long-term incentive award as a one-time promotion grant, the vesting of 60% of
which was to be performance-based (such portion, the “Performance-Based
Promotion Grant”). Each of CenturyLink and the Award Recipient agree and
acknowledge that the Award is being granted to the Award Recipient in full
satisfaction of the promise to grant the Performance-Based Promotion Grant. To
the extent this Agreement changes the terms of the Offer Letter, this Agreement
shall be deemed to be an amendment to, and shall form a part of, the Offer
Letter.
14.4    Nothing expressed or implied in this Agreement is intended or shall be
construed to confer upon or give any person, other than the parties hereto and
their successors, assigns, heirs, executors, administrators, or legal
representatives, any rights or remedies under, or by reason of, this Agreement.
15. ELECTRONIC DELIVERY AND EXECUTION OF DOCUMENTS
15.1    The Company may, in its sole discretion, deliver any documents related
to the Award Recipient’s current or future participation in the Plan or any
other equity compensation plan of the Company by electronic means or request
Award Recipient’s consent to the terms of an award by electronic means. The plan
documents may, but do not necessarily, include: the Plan, any grant notice, this
Agreement, the Plan prospectus, and any reports of CenturyLink provided
generally to CenturyLink’s shareholders. In addition, the Award Recipient may
deliver by electronic means any grant notice or award agreement to the Company
or to such third party involved in administering the applicable plan as the
Company may designate from time to time. Such means of electronic delivery may
include the delivery of a link to a Company intranet or


{N3599565.2}    10

--------------------------------------------------------------------------------





the Internet site of a third party involved in administering the applicable
plan, the delivery of the document via e-mail or such other means of electronic
delivery specified by the Company. By accepting the terms of this Agreement, the
Award Recipient also hereby consents to participate in such plans and to execute
agreements setting the terms of participation through an on-line or electronic
system as described herein.
15.2    The Award Recipient acknowledges that the Award Recipient has read
Section 15.1 of this Agreement and consents to the electronic delivery and
electronic execution of plan documents as described in Section 15.1. The Award
Recipient acknowledges that he or she may receive from the Company a paper copy
of any documents delivered electronically at no cost to the Award Recipient by
contacting the Company by telephone or in writing. The Award Recipient further
acknowledges that the Award Recipient will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents to the Award
Recipient fails. Similarly, the Award Recipient understands that the Award
Recipient must provide the Company or any designated third party administrator
with a paper copy of any documents if the attempted electronic delivery of such
documents by the Award Recipient fails. The Award Recipient may revoke his or
her consent to the electronic delivery and execution of documents described in
Section 15.1 or may change the electronic mail address to which such documents
are to be delivered (if Award Recipient has provided an electronic mail address)
at any time by notifying the Company of such revoked consent or revised e-mail
address by telephone, postal service or electronic mail. Finally, the Award
Recipient understands that he or she is not required to consent to electronic
delivery or execution of documents described in Section 15.1.
16. DATA PRIVACY
As a condition to his or her participation in the Plan, the Award Recipient
consents to the collection, use, and transfer of personal data as described in
this paragraph. The Award Recipient understands that the Company holds certain
personal information about the Award Recipient, including his or her name, home
address and telephone number, date of birth, social security number or
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested,
or outstanding in the Award Recipient’s favor, for the purpose of managing and
administering the Plan (“Data”). The Award Recipient further understands that
CenturyLink or its subsidiaries will transfer Data amongst themselves as
necessary for the purpose of implementation, administration, and management of
the Award Recipient’s participation in the Plan, and that CenturyLink and any of
its subsidiaries may each further transfer Data to any third parties assisting
the Company in the implementation, administration, and management of the Plan.
The Award Recipient understands that these recipients may be located in the
United States or elsewhere, and that the recipients’ country may have different
data privacy laws and protections that the Award Recipient’s country. The Award
Recipient authorizes them to receive, possess, use, retain, and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering, and managing the Award Recipient’s participation in the Plan,
including any requisite transfer to a broker or other third party with whom the
Award Recipient may elect to deposit any amounts received pursuant to the Plan
and this Agreement, such Data as may be required for the administration of the
Plan. The Award Recipient understands that he or she may, at any time, view
Data, require any necessary


{N3599565.2}    11

--------------------------------------------------------------------------------





amendments to it or withdraw the consents herein in writing by contacting his or
her human resources representative. The Award Recipient further understands that
this consent is purely voluntary, and will not affect the Award Recipient’s
employment or career with the Company, although it may affect the Award
Recipient’s ability to participate in the Plan.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the day and year first above written.
 
CENTURYLINK, INC.
 
 
 
 
By:
 
 
 
Stacey W. Goff
Executive Vice President and General Counsel
Legal and Corporate Administration
 
 
 
 
 
 
 
 
Jeffrey K. Storey
Award Recipient



{N3599565.2}    12